UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7060


MICHAEL LITES,

                  Plaintiff - Appellant,

             v.

GARY L. BASS, Chief of Operations Offender Management
Services; DEPARTMENT OF CORRECTIONS; CULTER, Officer SA;
Classification Officer; D. M. MILLER, Officer, Henrico
County Police Officer; A. J. GORDON, Officer, Henrico
Division of Police Officer; A. D. MARTIN, JR., Officer,
Henrico Division of Police Officer; DENNIS MARTIN, Esquire,
Attorney at Law; A. D. SMITH, Officer, Henrico County Police
Officer; DORIS EWING, Manager of Court and Legal Services,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-0453-AJT-JFA)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Lites, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Lites    seeks   to    appeal    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed     the    record   and    find     no    reversible    error.

Accordingly, we affirm the appeal for the reasons stated by the

district court.         Lites v. Bass, No. 1:09-cv-0453-AJT-JFA (E.D.

Va. May 12, 2009).             We also deny Lites’ motions to appoint

counsel     and   for   default    judgment.        We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                         2